SOMERYILLE, J.
In an indictment for perjury, it is provided by statute that it is not necessary to set forth the pleadings, record, or proceedings, with which the false oath is connected, but only to state '■'•the substance of the proceedings, the name of the court or officer before whom the oath was taken, and that such court or officer had authority to administer it, with the necessary allegations of the falsity of the matter on which the perjury is assigned.” — Code 1876, § 4813. This is, *21substantially, the same as the statute on this subject now prevailing in England, as enacted by Parliament.
The indictment in this case does not set out “the substance of the proceedings” in the cause in which the act of perjury is alleged to have been committed. The court, time of trial, and the name of the defendant in the cause are stated, but the charge or purport of the indictment itself is not stated with sufficient certainty. It will not suffice to allege that the crime charged was burglary. The owner of the property upon whose property the crime was perpetrated should at least be specified. It would be as definite to aver that the trial was of a certain person for murder, without averring the person murdered. The form prescribed shows that this would be lacking in certainty, and insufficient. — Form No. 41, Code, 1876, pp. 995-6.
The other objection urged to the indictment can be easily corrected, and need not be considered, although we are inclined to think there is nothing in it.
The judgment is reversed, and the cause remanded. The prisoner will be retained in custody, until discharged by due course of law.